Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2020

                                      No. 04-20-00371-CV

                     IN THE INTEREST OF L.M., ET AL CHILDREN

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-02077
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        After this court advised court reporter Elva G. Chapa that the reporter’s record was late,
she filed a notification of late reporter’s record. She indicated her other duties preclude her from
working on the record, and she expects to file the record by August 21, 2020.
       The reporter’s motion for extension of time to file the reporter’s record is GRANTED.
The reporter’s record is due on August 21, 2020. See TEX. R. APP. P. 35.3(c) (limiting an
extension in an accelerated appeal to ten days).
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a)).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court